 
 
I 
111th CONGRESS
1st Session
H. R. 1653 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2009 
Ms. Norton introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for nuclear disarmament and economic conversion in accordance with District of Columbia Initiative Measure Number 37 of 1992. 
 
 
1.Short titleThis Act may be cited as the Nuclear Disarmament and Economic Conversion Act of 2009. 
2.Requirement for nuclear disarmament and economic conversionThe United States Government shall— 
(1)disable and dismantle all its nuclear weapons and refrain from replacing them at any time with any weapons of mass destruction; 
(2)redirect resources that are currently being used for nuclear weapons programs to use— 
(A)in converting all nuclear weapons industry employees, processes, plants, and programs smoothly to constructive, ecologically beneficial peacetime activities during the 3 years following the effective date of this Act, and 
(B)in addressing human and infrastructure needs such as housing, health care, education, agriculture, and environmental restoration, including alternative fuel sources; 
(3)undertake vigorous good faith efforts to eliminate war, armed conflict, and all military operations; and 
(4)actively promote policies to induce all other countries to join in these commitments for world peace and security. 
3.Effective dateThis Act shall take effect when the President certifies to the Congress that all foreign countries possessing nuclear weapons have established legal requirements comparable to those set forth in section 2 and those requirements have taken effect. 
 
